DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 as filed on 29 May 2020 are examined herein.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is a method claim were the only active step is upregulating expression of an acyl-CoA-binding protein 2 gene in the plant.  Dependent claim 2 uses an expression vector to accomplish this.  Dependent claim species it is from O. sativa.  Dependent claim 4 requires the use of SEQ ID NO:1 or a sequence at least 77% identical thereto.  Dependent claim 10 requires that the protein be at least 82% sequence identical to SEQ 
Dependent claims 29-31 and 33-34 are drawn to plants or parts thereof.  Dependent claim 39 involves crossing the plant.
Dependent claim 41 is similar to claim 2 but requires a sequence at least 77% identical to SEQ ID NO:1or at least 82% sequence identical to SEQ ID NO:2 and uses a heterologous promoter.
Independent claim 35 is a method claim were the steps are (1) upregulating expression of an acyl-CoA-binding protein 2 gene in the plant, (2) growing the plant, and (3) collecting grain.  
Dependent claims 24, 28, 37 and 40 recite various types of plants, frequently rice.
The claimed variants include any means of upregulating an acyl-CoA-binding protein 2 gene, any acyl-CoA-binding protein 2 gene, nucleotide sequence variants at least 77% identical to SEQ ID NO:1 and amino acid sequence variants at least 82% identical to SEQ ID NO:2.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the Background section, Applicant provides an overview of ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.
In Examples 1-6, Applicant provides a thorough experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed OsACBP2 / SEQ ID NO:2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice displayed improved grain length (+10%), width (+10%), and weight (+10%).”  Spec., para. 0156.  Applicant also describes that the overexpressing rice lines accumulated Id., para. 0157.  Applicant also describes that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant describes that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant states that 
when the Class I Arabidopsis homologue was overexpressed in transgenic Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
In spite of this apparent diversity of structures and functions described by Applicant and the art, the claimed genus includes all amino acid sequence variants at least 82% identical to SEQ ID NO:2.  One of ordinary skill in the art would not believe that all the claimed polypeptide variants would be active in the instant invention.  
SEQ ID NO:2, for example, is 91 amino acids in length.  If the first approximately 82% amino acids were held constant, and the remaining 16 (approximately 18%) were varied, this would result in 1620 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
In contrast, the protein art describes that minor changes to a polypeptide's sequence can abolish activity.  

Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 16 amino acids in SEQ ID NO:2 has a high likelihood of inactivating the protein when expressed transgenically.
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 18% sequence-variant from the claimed SEQ ID NO:2 that would also be active in the instant invention.
Furthermore, in the transgenic transcription factor art, Zhang et al. teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang et al. (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of one particular ACBP, but not defining why such overexpression brings about increased seed characteristics as documented by several phenotypes.  One skilled in the art would therefore be uncertain, e.g., of the mechanism for Applicant’s observed yield-enhancing effects, and therefore would have no grounds for believing that Applicant had possession of structurally related proteins in the instant invention, or which aspect of the structure of a polypeptide comprised motifs that are necessary and/or sufficient for the observed phenotypes.  Therefore, Applicant fails to describe a representative number of species in comparison to the amino-acid-variant genus encompassed by the claims.
Applicant fails to describe any variant of SEQ ID NO:2 having any number of unspecified substitutions, additions, or deletions and that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
supra), the observed phenotypes may be attributed to neomorph activity, in which case, upregulation of the native gene may not produce the benefit.  
Applicant also claims nucleic acid variants related to SEQ ID NO:1.  This genus reads on coding sequences with a stop codon or a frame-shift inserted near the 5' end of the coding sequence.  It also reads on a nucleic acid molecule encoding a polypeptide with a wide variety of changes to the sequence of SEQ ID NO:1 for example, by changing the first nucleotide of codons.  There is no evidence that SEQ ID NO:1 has independent activity as a nucleic acid molecule, but according to the above analysis it reads on a vast genus of polypeptides some of which have very little resemblance to SEQ ID NO:2.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:2 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

3.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the transgenic overexpression of SEQ ID NO:2 to provide improvements to transgenic plants,  does not enable the invention as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 1 is a method claim were the only active step is upregulating expression of an acyl-CoA-binding protein 2 gene in the plant.  Dependent claim 2 uses an expression vector to accomplish this.  Dependent claim species it is from O. sativa.  Dependent claim 4 requires the use of SEQ ID NO:1 or a sequence at least 77% identical thereto.  Dependent claim 10 requires that the protein be at least 82% sequence identical to SEQ ID NO:2.  Dependent claim 15 recites types of promoters.  Dependent claims 16 and 18 recite resultant phenotypes.
Dependent claims 29-31 and 33-34 are drawn to plants or parts thereof.  Dependent claim 39 involves crossing the plant.
Dependent claim 41 is similar to claim 2 but requires a sequence at least 77% identical to SEQ ID NO:1or at least 82% sequence identical to SEQ ID NO:2 and uses a heterologous promoter.
Independent claim 35 is a method claim were the steps are (1) upregulating expression of an acyl-CoA-binding protein 2 gene in the plant, (2) growing the plant, and (3) collecting grain.  
Dependent claims 24, 28, 37 and 40 recite various types of plants, frequently rice.
In the Background section, Applicant teaches an overview of ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.  In Examples 1-6, Applicant provides a thorough experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed OsACBP2 / SEQ ID NO:2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice displayed improved grain length (+10%), width (+10%), and weight (+10%).”  Spec., Id., para. 0157.  Applicant also teaches that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant teaches that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant teaches that 
when the Class I Arabidopsis homologue was overexpressed in transgenic Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
The claimed variants include any means of upregulating an acyl-CoA-binding protein 2 gene, any acyl-CoA-binding protein 2 gene, nucleotide sequence variants at least 77% identical to SEQ ID NO:1 and amino acid sequence variants at least 82% identical to SEQ ID NO:2.
In contrast to the scope of the claims, in the polypeptide art, Olsen et al. teaches that, in the case of NAC transcription factors, three mutants were known abolished activity.  Two of these were found to be single amino acid substitutions and a third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 82% sequence identical to the active polypeptide.
Furthermore, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl 
Additionally, the variants falling with the scope of the claimed variants of SEQ ID NO:1 include fragments of SEQ ID NO:2 and frame-shift mutants which may display little or no significant sequence identity to SEQ ID NO:2 or any other ACBP.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the instant invention as broadly as claimed.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual nucleic acid molecules or proteins may be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous nucleic acids encoding polypeptides related to the ones used in the instant working example with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the specification is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moloney et al., US Patent Publication No.  by the teachings of the sequence alignment below.
As seen in the alignments below, SEQ ID NO:2 was known to the prior art as an acyl CoA binding protein 2 and SEQ ID NO:1 was known as its encoding nucleic acid.
Moloney et al. discloses a method of transgenically expressing an acyl CoA binding protein in a plant and includes the step of producing a plant.  Moloney et al., claims 1 and 19.  The disclosure of Moloney et al. includes increasing oil levels by at least 9% which falls within the limitation of “about 10%.”  Id.  Also, in paragraphs 0037 and 0132, Moloney et al. also discloses an increase of 10%.  
In any case, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349,51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.
Therefore Moloney et al. anticipates claims 1, 3-4, 10, 18 and 29-30.
Moloney et al. discloses the seed-preferred phaseolin promoter and thus anticipates claims 2 and 15.  
Moloney et al. discloses seeds (claims 39-46) and thus anticipates 16, 31, 33 and 35.  
Moloney et al. discloses cotton (claim 45) and thus anticipates claim 28.  
Moloney et al. also discloses rice (para. 0122) and thus anticipates claims 24, 37 and 40-41.  
Moloney et al. discloses progeny plants and thus anticipates 34 and 39.

ACBP2_ORYSJ
ID   ACBP2_ORYSJ             Reviewed;          91 AA.
AC   Q5VRM0;
DT   25-OCT-2017, integrated into UniProtKB/Swiss-Prot.

DT   10-FEB-2021, entry version 122.
DE   RecName: Full=Acyl-CoA-binding domain-containing protein 2 {ECO:0000305};
DE            Short=Acyl-CoA binding protein 2 {ECO:0000303|PubMed:21128943};
DE            Short=OsACBP2 {ECO:0000303|PubMed:21128943};
GN   Name=ACBP2 {ECO:0000303|PubMed:21128943};
GN   OrderedLocusNames=Os06g0115300 {ECO:0000312|EMBL:BAF18525.1},
GN   LOC_Os06g02490 {ECO:0000305};
GN   ORFNames=OsJ_19900 {ECO:0000312|EMBL:EAZ35610.1},
GN   OSJNBa0019F11.14 {ECO:0000312|EMBL:BAD67905.1},
GN   P0541H01.36 {ECO:0000312|EMBL:BAD67765.1};
OS   Oryza sativa subsp. japonica (Rice).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Oryzoideae; Oryzeae; Oryzinae; Oryza; Oryza sativa.
OX   NCBI_TaxID=39947;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Nipponbare;
RX   PubMed=16100779; DOI=10.1038/nature03895;
RG   International rice genome sequencing project (IRGSP);
RT   "The map-based sequence of the rice genome.";
RL   Nature 436:793-800(2005).
RN   [2]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Nipponbare;
RX   PubMed=18089549; DOI=10.1093/nar/gkm978;
RG   The rice annotation project (RAP);
RT   "The rice annotation project database (RAP-DB): 2008 update.";
RL   Nucleic Acids Res. 36:D1028-D1033(2008).
RN   [3]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Nipponbare;
RX   PubMed=24280374; DOI=10.1186/1939-8433-6-4;
RA   Kawahara Y., de la Bastide M., Hamilton J.P., Kanamori H., McCombie W.R.,
RA   Ouyang S., Schwartz D.C., Tanaka T., Wu J., Zhou S., Childs K.L.,
RA   Davidson R.M., Lin H., Quesada-Ocampo L., Vaillancourt B., Sakai H.,
RA   Lee S.S., Kim J., Numa H., Itoh T., Buell C.R., Matsumoto T.;
RT   "Improvement of the Oryza sativa Nipponbare reference genome using next
RT   generation sequence and optical map data.";
RL   Rice 6:4-4(2013).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Nipponbare;
RX   PubMed=15685292; DOI=10.1371/journal.pbio.0030038;
RA   Yu J., Wang J., Lin W., Li S., Li H., Zhou J., Ni P., Dong W., Hu S.,
RA   Zeng C., Zhang J., Zhang Y., Li R., Xu Z., Li S., Li X., Zheng H., Cong L.,
RA   Lin L., Yin J., Geng J., Li G., Shi J., Liu J., Lv H., Li J., Wang J.,
RA   Deng Y., Ran L., Shi X., Wang X., Wu Q., Li C., Ren X., Wang J., Wang X.,
RA   Li D., Liu D., Zhang X., Ji Z., Zhao W., Sun Y., Zhang Z., Bao J., Han Y.,
RA   Dong L., Ji J., Chen P., Wu S., Liu J., Xiao Y., Bu D., Tan J., Yang L.,
RA   Ye C., Zhang J., Xu J., Zhou Y., Yu Y., Zhang B., Zhuang S., Wei H.,
RA   Liu B., Lei M., Yu H., Li Y., Xu H., Wei S., He X., Fang L., Zhang Z.,
RA   Zhang Y., Huang X., Su Z., Tong W., Li J., Tong Z., Li S., Ye J., Wang L.,
RA   Fang L., Lei T., Chen C.-S., Chen H.-C., Xu Z., Li H., Huang H., Zhang F.,
RA   Xu H., Li N., Zhao C., Li S., Dong L., Huang Y., Li L., Xi Y., Qi Q.,
RA   Li W., Zhang B., Hu W., Zhang Y., Tian X., Jiao Y., Liang X., Jin J.,
RA   Gao L., Zheng W., Hao B., Liu S.-M., Wang W., Yuan L., Cao M.,
RA   McDermott J., Samudrala R., Wang J., Wong G.K.-S., Yang H.;
RT   "The genomes of Oryza sativa: a history of duplications.";
RL   PLoS Biol. 3:266-281(2005).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   STRAIN=cv. Nipponbare;
RX   PubMed=12869764; DOI=10.1126/science.1081288;
RG   The rice full-length cDNA consortium;
RT   "Collection, mapping, and annotation of over 28,000 cDNA clones from
RT   japonica rice.";
RL   Science 301:376-379(2003).
RN   [6]
RP   FUNCTION, TISSUE SPECIFICITY, INDUCTION, GENE FAMILY, AND NOMENCLATURE.

RA   Meng W., Su Y.C., Saunders R.M., Chye M.L.;
RT   "The rice acyl-CoA-binding protein gene family: phylogeny, expression and
RT   functional analysis.";
RL   New Phytol. 189:1170-1184(2011).
RN   [7]
RP   FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=24738983; DOI=10.1111/nph.12809;
RA   Meng W., Hsiao A.S., Gao C., Jiang L., Chye M.L.;
RT   "Subcellular localization of rice acyl-CoA-binding proteins (ACBPs)
RT   indicates that OsACBP6::GFP is targeted to the peroxisomes.";
RL   New Phytol. 203:469-482(2014).
RN   [8]
RP   X-RAY CRYSTALLOGRAPHY (2.30 ANGSTROMS), AND FUNCTION.
RX   PubMed=28471368; DOI=10.1107/s2059798317004193;
RA   Guo Z.H., Chan W.H.Y., Kong G.K.W., Hao Q., Chye M.L.;
RT   "The first plant acyl-CoA-binding protein structures: the close homologues
RT   OsACBP1 and OsACBP2 from rice.";
RL   Acta Crystallogr. D 73:438-448(2017).
CC   -!- FUNCTION: Binds medium- and long-chain acyl-CoA esters with high
CC       affinity. Can interact in vitro with linolenoyl-CoA (PubMed:21128943).
CC       Binds palmitoyl-CoA and linoleoyl-CoA in vitro (PubMed:28471368). Binds
CC       phosphatidic acid (PA) and phosphatidylcholine (PC) in vitro. May play
CC       a role in the biosynthesis of phospholipids (PubMed:24738983).
CC       {ECO:0000269|PubMed:21128943, ECO:0000269|PubMed:24738983,
CC       ECO:0000269|PubMed:28471368}.
CC   -!- SUBCELLULAR LOCATION: Cytoplasm, cytosol {ECO:0000269|PubMed:24738983}.
CC   -!- TISSUE SPECIFICITY: Highly expressed in leaves. Expressed at low levels
CC       in roots and seeds. {ECO:0000269|PubMed:21128943}.
CC   -!- INDUCTION: Down-regulated by cold stress, wounding and infection with
CC       the rice blast fungus Magnaporthe oryzae.
CC       {ECO:0000269|PubMed:21128943}.
CC   -!- SIMILARITY: Belongs to the ACBP family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AP001389; BAD67765.1; -; Genomic_DNA.
DR   EMBL; AP002837; BAD67905.1; -; Genomic_DNA.
DR   EMBL; AP008212; BAF18525.1; -; Genomic_DNA.
DR   EMBL; AP014962; BAS95836.1; -; Genomic_DNA.
DR   EMBL; CM000143; EAZ35610.1; -; Genomic_DNA.
DR   EMBL; AK058833; BAG86809.1; -; mRNA.
DR   RefSeq; XP_015641745.1; XM_015786259.1.
DR   PDB; 5H3I; X-ray; 2.30 A; A/B/C/D=1-91.
DR   PDB; 6KF8; X-ray; 3.60 A; A/C/D/F/I/K=1-91.
DR   PDBsum; 5H3I; -.
DR   PDBsum; 6KF8; -.
DR   SMR; Q5VRM0; -.
DR   STRING; 4530.OS06T0115300-01; -.
DR   PaxDb; Q5VRM0; -.
DR   PRIDE; Q5VRM0; -.
DR   EnsemblPlants; Os06t0115300-01; Os06t0115300-01; Os06g0115300.
DR   GeneID; 4339921; -.
DR   Gramene; Os06t0115300-01; Os06t0115300-01; Os06g0115300.
DR   KEGG; osa:4339921; -.
DR   eggNOG; KOG0817; Eukaryota.
DR   HOGENOM; CLU_118853_4_1_1; -.
DR   InParanoid; Q5VRM0; -.
DR   OMA; DINIACP; -.
DR   OrthoDB; 1588000at2759; -.
DR   Proteomes; UP000000763; Chromosome 6.
DR   Proteomes; UP000007752; Chromosome 6.
DR   Proteomes; UP000059680; Chromosome 6.
DR   GO; GO:0005829; C:cytosol; IEA:UniProtKB-SubCell.
DR   GO; GO:0005886; C:plasma membrane; IEA:EnsemblPlants.
DR   GO; GO:0000062; F:fatty-acyl-CoA binding; IEA:EnsemblPlants.
DR   GO; GO:0031210; F:phosphatidylcholine binding; IEA:EnsemblPlants.
DR   GO; GO:0006869; P:lipid transport; IEA:EnsemblPlants.
DR   GO; GO:0050826; P:response to freezing; IEA:EnsemblPlants.
DR   GO; GO:0001666; P:response to hypoxia; IEA:EnsemblPlants.

DR   InterPro; IPR000582; Acyl-CoA-binding_protein.
DR   InterPro; IPR035984; Acyl-CoA-binding_sf.
DR   InterPro; IPR014352; FERM/acyl-CoA-bd_prot_sf.
DR   Pfam; PF00887; ACBP; 1.
DR   PRINTS; PR00689; ACOABINDINGP.
DR   SUPFAM; SSF47027; SSF47027; 1.
DR   PROSITE; PS51228; ACB_2; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Cytoplasm; Lipid-binding; Reference proteome.
FT   CHAIN           1..91
FT                   /note="Acyl-CoA-binding domain-containing protein 2"
FT                   /id="PRO_0000442032"
FT   DOMAIN          3..88
FT                   /note="ACB"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00573"
FT   REGION          30..34
FT                   /note="Acyl-CoA binding"
FT                   /evidence="ECO:0000250|UniProtKB:P07107"
FT   BINDING         15
FT                   /note="Acyl-CoA"
FT                   /evidence="ECO:0000250|UniProtKB:P07107"
FT   BINDING         52
FT                   /note="Acyl-CoA"
FT                   /evidence="ECO:0000250|UniProtKB:P07107"
FT   BINDING         56
FT                   /note="Acyl-CoA"
FT                   /evidence="ECO:0000250|UniProtKB:P07107"
FT   BINDING         75
FT                   /note="Acyl-CoA"
FT                   /evidence="ECO:0000250|UniProtKB:P07107"
FT   HELIX           3..15
FT                   /evidence="ECO:0000244|PDB:5H3I"
FT   HELIX           23..37
FT                   /evidence="ECO:0000244|PDB:5H3I"
FT   HELIX           51..62
FT                   /evidence="ECO:0000244|PDB:5H3I"
FT   TURN            63..65
FT                   /evidence="ECO:0000244|PDB:5H3I"
FT   HELIX           68..87
FT                   /evidence="ECO:0000244|PDB:5H3I"
SQ   SEQUENCE   91 AA;  10249 MW;  F9A94BC03C6FB226 CRC64;

  Query Match             100.0%;  Score 467;  DB 1;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   91;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60

Qy         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91
              |||||||||||||||||||||||||||||||
Db         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91

AK058833
LOCUS       AK058833                 522 bp    mRNA    linear   PLN 04-DEC-2008
DEFINITION  Oryza sativa Japonica Group cDNA clone:001-004-B07, full insert
            sequence.
ACCESSION   AK058833
VERSION     AK058833.1
KEYWORDS    FLI_CDNA; oligo-capping.
SOURCE      Oryza sativa Japonica Group (Japanese rice)
  ORGANISM  Oryza sativa Japonica Group
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; BOP
            clade; Oryzoideae; Oryzeae; Oryzinae; Oryza; Oryza sativa.
REFERENCE   1
  AUTHORS   Kikuchi,S., Satoh,K., Nagata,T., Kawagashira,N., Doi,K.,
            Kishimoto,N., Yazaki,J., Ishikawa,M., Yamada,H., Ooka,H., Hotta,I.,
            Kojima,K., Namiki,T., Ohneda,E., Yahagi,W., Suzuki,K., Li,C.J.,

            Fujimura,T., Suzuki,Y., Tsunoda,Y., Kurosaki,T., Kodama,T.,
            Masuda,H., Kobayashi,M., Xie,Q., Lu,M., Narikawa,R., Sugiyama,A.,
            Mizuno,K., Yokomizo,S., Niikura,J., Ikeda,R., Ishibiki,J.,
            Kawamata,M., Yoshimura,A., Miura,J., Kusumegi,T., Oka,M., Ryu,R.,
            Ueda,M., Matsubara,K., Kawai,J., Carninci,P., Adachi,J., Aizawa,K.,
            Arakawa,T., Fukuda,S., Hara,A., Hashizume,W., Hayatsu,N.,
            Imotani,K., Ishii,Y., Itoh,M., Kagawa,I., Kondo,S., Konno,H.,
            Miyazaki,A., Osato,N., Ota,Y., Saito,R., Sasaki,D., Sato,K.,
            Shibata,K., Shinagawa,A., Shiraki,T., Yoshino,M., Hayashizaki,Y.
            and Yasunishi,A.
  CONSRTM   Rice Full-Length cDNA Consortium; National Institute of
            Agrobiological Sciences Rice Full-Length cDNA Project Team;
            Foundation of Advancement of International Science Genome
            Sequencing & Analysis Group; RIKEN
  TITLE     Collection, mapping, and annotation of over 28,000 cDNA clones from
            japonica rice
  JOURNAL   Science 301 (5631), 376-379 (2003)
   PUBMED   12869764
  REMARK    Erratum:[Science. 2003 Sep;301(5641):1849]
REFERENCE   2  (bases 1 to 522)
  AUTHORS   Adachi,J., Aizawa,K., Akimura,T., Arakawa,T., Carninci,P., Doi,K.,
            Fujimura,T., Fukuda,S., Hanagaki,T., Hara,A., Hashizume,W.,
            Hayashida,K., Hayashizaki,Y., Hayatsu,N., Hiramoto,K., Hiraoka,T.,
            Hori,F., Hotta,I., Iida,J., Iida,Y., Ikeda,R., Imamura,K.,
            Imotani,K., Ishibiki,J., Ishii,Y., Ishikawa,M., Itoh,M., Kagawa,I.,
            Kanagawa,S., Katoh,H., Kawagashira,N., Kawai,J., Kawamata,M.,
            Kikuchi,S., Kishikawa-Hirozane,T., Kishimoto,N., Kobayashi,M.,
            Kodama,T., Kojima,K., Kojima,Y., Kondo,S., Konno,H., Kouda,M.,
            Koya,S., Kurihara,C., Kurosaki,T., Kusumegi,T., Li,C., Lu,M.,
            Masuda,H., Matsubara,K., Matsuyama,T., Miura,J., Miyazaki,A.,
            Mizuno,K., Murakami,K., Murata,M., Nagata,T., Nakamura,M.,
            Namiki,T., Narikawa,R., Niikura,J., Nishi,K., Nomura,K.,
            Numasaki,R., Ohneda,E., Ohno,M., Ohtsuki,K., Oka,M., Ooka,H.,
            Osato,N., Ota,Y., Otomo,Y., Ryu,R., Saitoh,H., Sakai,C., Sakai,K.,
            Sakazume,N., Sano,H., Sasaki,D., Sato,K., Satoh,K., Shibata,K.,
            Shinagawa,A., Shiraki,T., Shishiki,T., Sogabe,Y., Sugano,S.,
            Sugiyama,A., Suzuki,K., Suzuki,Y., Tagami,M., Tagami-Takeda,Y.,
            Tagawa,A., Takahashi,F., Takaku-Akahira,S., Tanaka,T., Tomaru,A.,
            Toya,T., Tsunoda,Y., Ueda,M., Waki,K., Xie,Q., Yahagi,W.,
            Yamada,H., Yamamoto,M., Yasunishi,A., Yazaki,J., Yokomizo,S. and
            Yoshimura,A.
  TITLE     Direct Submission
  JOURNAL   Submitted (05-DEC-2001) Contact:Shoshi Kikuchi National Institute
            of Agrobiological Sciences, Department of Molecular Genetics, Head
            of Laboratory of Gene Expression; 2-1-2 Kannondai, Tsukuba, Ibaraki
            305-8602, Japan
COMMENT     This clone is one of the 28K full-length cDNA clones from japonica
            rice.
            URL : http://cdna01.dna.affrc.go.jp/cDNA/
            NIAS Rice Full-Length cDNA Project Team: Kikuchi,S., Satoh,K.,
            Nagata,T., Kawagashira,N., Doi,K., Kishimoto,N., Yazaki,J.,
            Ishikawa,M., Yamada,H., Ooka,H., Hotta,I., Kojima,K., Namiki,T.,
            Ohneda,E., Yahagi,W., Suzuki,K., Li,C., Ohtsuki,K., Shishiki,T. and
            Yamamoto,M.
            FAIS Genome Sequencing & Analysis Group: Otomo,Y., Iida,Y.,
            Fujimura,T., Ikeda,R., Ishibiki,J., Kawamata,M., Kobayashi,M.,
            Kodama,T., Kurosaki,T., Kusumegi,T., Lu,M., Masuda,H., Miura,J.,
            Mizuno,K., Narikawa,R., Niikura,J., Oka,M., Ryu,R., Sugano,S.,
            Sugiyama,A., Suzuki,Y., Tsunoda,Y., Ueda,M., Xie,Q., Yokomizo,S.,
            Yoshimura,A., Matsubara,K. and Murakami,K.
            Genome Exploration Research Group in Riken Genomic Sciences Center
            and Genome Science Laboratory in Riken: Adachi,J., Aizawa,K.,
            Akimura,T., Arakawa,T., Carninci,P., Fukuda,S., Hanagaki,T.,
            Hara,A., Hashizume,W., Hayashida,K., Hayatsu,N., Hiramoto,K.,
            Hiraoka,T., Hori,F., Iida,J., Imamura,K., Imotani,K., Ishii,Y.,
            Itoh,M., Kagawa,I., Kanagawa,S., Katoh,H., Kawai,J.,
            Kishikawa-Hirozane,T., Kojima,Y., Kondo,S., Konno,H., Kouda,M.,
            Koya,S., Kurihara,C., Matsuyama,T., Miyazaki,A., Murata,M.,
            Nakamura,M., Nishi,K., Nomura,K., Numasaki,R., Ohno,M., Osato,N.,
            Ota,Y., Saitoh,H., Sakai,C., Sakai,K., Sakazume,N., Sano,H.,

            Sogabe,Y., Tagami,M., Tagami-Takeda,Y., Tagawa,A., Takahashi,F.,
            Takaku-Akahira,S., Tanaka,T., Tomaru,A., Toya,T., Waki,K.,
            Yasunishi,A. and Hayashizaki,Y.
FEATURES             Location/Qualifiers
     source          1..522
                     /organism="Oryza sativa Japonica Group"
                     /mol_type="mRNA"
                     /cultivar="Nipponbare"
                     /db_xref="taxon:39947"
                     /clone="001-004-B07"
     CDS             76..351
                     /note="unnamed protein product; (RAP Annotation release2)
                     Similar to Acyl-CoA-binding protein 2 (ACBP 2) (Fragment);
                     (Rice Genome Annotation Project) acyl-CoA-binding protein,
                     putative, expressed;
                     mapping to R06-TIGRv4S1-000047R (Chr.6: short arm=859908,
                     long arm=861567, direction=reverse) for TIGR Pseudomol
                     ver4"
                     /codon_start=1
                     /protein_id="BAG86809.1"
                     /translation="MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTG
                     RPGIFNLKDRYKWDAWKAVEGKSKEEAMADYITKVKQLLEEASASTS"

  Query Match             100.0%;  Score 276;  DB 247;  Length 522;
  Best Local Similarity   100.0%;  
  Matches  276;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 135

Qy         61 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 195

Qy        121 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        196 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 255

Qy        181 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        256 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 315

Qy        241 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 276
              ||||||||||||||||||||||||||||||||||||
Db        316 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 351



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., US Patent Publication No. 2006/0123505 A1, published 8 June 2006 in view of Moloney et al., US Patent Publication No. 2012/0255066 A1, published 4 October 2012.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen in the first alignment below, instant SEQ ID NO:2 is sequence-identical to Kikuchi et al.’s SEQ ID NO:29197.  Claim 1 of Kikuchi et al. is drawn to a nucleic acid molecule encoding its SEQ ID NO:29197, claim 5 is drawn to a vector, claim 9 is drawn to a plant cell, and claim 13 is drawn to a plant.  Instant SEQ ID NO:2 is inherently a O. sativa acyl-CoA-binding protein 2.  Kikuchi et al. teaches acyl-CoA-binding proteins.  Kikuchi et al., para. 0257.
Kikuchi et al.’s claim 3 also teaches the use of its protein to increase yield.  
Moloney et al. teaches a method of transgenically expressing an acyl-CoA-binding protein in a plant and includes the step of producing a plant.  Moloney et al., claims 1 and 19.  The disclosure of Moloney et al. includes increasing oil levels by at least 9% which falls within the limitation of “about 10%.”  Id.  Also, in paragraphs 0037 and 0132, Moloney et al. also discloses an increase of 10%.  
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction.  The Federal Circuit held that it did not, stating that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention]."  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014)).
This is confirmed by the MPEP § 2112 (v) and§ 2112.01. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best, 195 USPQ 433-34.
This is again confirmed in§ 2145(11) of the MPEP: "Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art."  The MPEP clearly states that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention."  MPEP § 2145 (citing to In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979).  This was confirmed by the Federal Circuit in 1991.  In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991 ); see also General Elec. Co. v. Jewel Incandescent Lamp Co., 326 US 242, 249, 67 USPQ 155, 158 (1945) ("It is not invention to perceive that the product which others had discovered had qualities they failed to detect.").
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits one of the phenotypes recited in, e.g. claim 1.  Therefore, under, for example, the holding of In re Kubin etc., merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition. 
One way to upregulate expression is transgenic expression.  Thus, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to transgenically express SEQ ID NO:2 in a plant.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-3, 10, 16, 18 and 41 are obvious.

Kikuchi et al. teaches seed oil increase (para. 0006), and therefore claim 31 is obvious.
Instant claim 35 is similar to claim 1, but adds steps to grow the plant and collect the grain.  Those steps, however, are obvious.  Therefore claim 35 is obvious.
Kikuchi et al.’s paragraph 0006 teaches rice plants and cotton plants and therefore claims 24, 28, 37 and 40 are obvious.
Kikuchi et al. teaches progeny and crossing (para. 0069), and therefore claims 34 and 39 is obvious.
Claim 15, which addresses promoters, is obvious in view of Kikuchi et al.’s paragraph 0057.
As seen in the second alignment below, Kikuchi et al. also teaches SEQ ID NO:1 and thus claim 4 is obvious.

US-10-449-902-29197
; Sequence 29197, Application US/10449902
; Publication No. US20060123505A1
; GENERAL INFORMATION:
;  APPLICANT: National Institute of Agrobiological Sciences.
;  APPLICANT:  Bio-oriented Technology Research Advancement Institution.
;  APPLICANT:  The Institute of Physical and Chemical Research.
;  APPLICANT:  Foundation for Advancement of International Science.
;  TITLE OF INVENTION: FULL-LENGTH PLANT cDNA AND USES THEREOF
;  FILE REFERENCE: MOA-A0205Y1-US
;  CURRENT APPLICATION NUMBER: US/10/449,902
;  CURRENT FILING DATE:  2003-05-29
;  PRIOR APPLICATION NUMBER: JP 2002-203269
;  PRIOR FILING DATE: 2002-05-30
;  PRIOR APPLICATION NUMBER: JP 2002-383870
;  PRIOR FILING DATE: 2002-12-11
;  NUMBER OF SEQ ID NOS: 56791
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 29197
;   LENGTH: 91
;   TYPE: PRT
;   ORGANISM: Oryza sativa
US-10-449-902-29197

  Query Match             100.0%;  Score 467;  DB 5;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   91;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60

Qy         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91
              |||||||||||||||||||||||||||||||



RESULT 9
US-10-703-032-77989
; Sequence 77989, Application US/10703032
; Publication No. US20070044171A1
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Andersen, Scott E.
;  APPLICANT:  Byrum, Joseph R.
;  APPLICANT:  Conner, Timothy W.
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Masucci, James D.
;  APPLICANT:  Zhou, Yihua
;  TITLE OF INVENTION: Nucleic Acid Molecules And Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53374)B
;  CURRENT APPLICATION NUMBER: US/10/703,032
;  CURRENT FILING DATE:  2003-11-06
;  PRIOR APPLICATION NUMBER: 10/020,338
;  PRIOR FILING DATE: 2001-12-12
;  NUMBER OF SEQ ID NOS: 211164
; SEQ ID NO 77989
;   LENGTH: 512
;   TYPE: DNA
;   ORGANISM: Triticum aestivum
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_TA_77989
US-10-703-032-77989

  Query Match             100.0%;  Score 276;  DB 16;  Length 512;
  Best Local Similarity   100.0%;  
  Matches  276;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 119

Qy         61 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 179

Qy        121 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 239

Qy        181 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 299

Qy        241 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 276
              ||||||||||||||||||||||||||||||||||||
Db        300 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 335



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663